UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 North Nebraska Avenue, Tampa, FL33614 (Address of principal executive offices) (Zip code) M. Brent Wertz 5502 North Nebraska Avenue, Tampa, FL33614 (Name and address of agent for service) 813-238-4800 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2013 Date of reporting period:09/30/2013 Item 1. Schedule of Investments. The CORE Fund Schedule of Investments September 30, 2013 (Unaudited) Principal Fair Amount Value FOREIGN GOVERNMENT AGENCY ISSUES - 1.43% AID- Israel, 0.00%, 8/15/2015 (d) $ $ Total Foreign Government Agency Issues (Cost $2,377,286) U.S. GOVERNMENT & AGENCY OBLIGATIONS - 69.88% FHLB - 10.99% 0.178%, 01/17/2017 (a) 0.525%, 06/11/2015 (a) 1.050%, 04/17/2023 5.250%, 12/11/2020 (b) Series 1239, 4.805%, 08/20/2015 Series YN-2017, 5.250%, 09/15/2017 FHLMC - 17.94% 0.500%, 02/24/2015 1.000%, 09/27/2017 1.000%, 05/14/2018 5.680%, 02/03/2027 (b) Pool 1B1691, 2.702%, 05/01/2034 (a) Pool E01489, 4.500%, 11/01/2018 Pool T6-9024, 4.500%, 06/01/2042 Pool G12402, 5.000%, 11/01/2021 Pool G30284, 5.000%, 02/01/2026 Pool N3-1477, 5.000%, 01/01/2038 Pool G11759, 5.500%, 12/01/2018 Pool 1G2084, 5.615%, 08/01/2037 (a) Pool 1N1628, 5.750%, 06/01/2037 (a) Pool C91000, 6.000%, 11/01/2026 Pool D97199, 6.000%, 02/01/2027 Pool G30360, 6.000%, 10/01/2027 Pool 847661, 6.104%, 12/01/2036 (a) Series 4057, 0.641%, 06/15/2042 (a)(b) Series 4165, 1.500%, 02/15/2028 Series 4170, 1.625%, 02/15/2028 Series 3726, 2.000%, 08/15/2020 Series 4050, 2.000%, 05/15/2041 Series 4171, 2.000%, 06/15/2042 Series 3726, 2.500%, 04/15/2025 Series 4088, 2.500%, 12/15/2040 Series 3726, 2.750%, 04/15/2025 Series 4001, 3.000%, 02/15/2027 Series 3743, 3.500%, 10/15/2024 Series 3766, 3.500%, 11/15/2024 Series 3789, 3.500%, 07/15/2028 Series 3780, 3.750%, 04/15/2024 Series 2776, 4.000%, 01/15/2034 Series 3499, 4.500%, 08/15/2036 Series 3828, 4.500%, 03/15/2041 Series 2542, 5.000%, 12/15/2017 Series 2941, 5.000%, 05/15/2033 Series 3349, 6.000%, 09/15/2036 FNMA - 33.79% 0.550%, 11/27/2017 $ $ 0.600%, 11/14/2017 0.700%, 08/22/2017 0.700%, 01/30/2018 0.750%, 09/26/2017 1.000%, 09/27/2017 1.000%, 08/21/2018 1.050%, 08/28/2017 1.250%, 09/27/2018 1.330%, 10/24/2019 1.500%, 02/20/2018 3.090%, 09/01/2016 6.000%, 04/18/2036 (b) Pool 843024, 2.015%, 09/01/2035 (a) Pool AM2273, 2.110%, 01/01/2020 Pool 826046, 2.255%, 07/01/2035 (a) Pool 802854, 2.323%, 12/01/2034 (a) Pool 735529, 2.460%, 08/01/2034 (a) Pool 851297, 2.466%, 09/01/2035 (a) Pool AM3112, 2.530%, 04/01/2023 Pool 469239, 2.690%, 10/01/2018 Pool MA1394, 3.000%, 04/01/2043 (b) Pool 467390, 4.160%, 03/01/2021 Pool 467944, 4.250%, 04/01/2021 Pool AI5924, 4.500%, 07/01/2041 Pool 255182, 5.500%, 04/01/2024 Pool AA3303, 5.500%, 06/01/2038 Pool 889634, 6.000%, 02/01/2023 Pool 256651, 6.000%, 03/01/2037 Pool 941676, 6.000%, 05/01/2037 Pool 256890, 6.000%, 09/01/2037 Series 2012-131, 0.540%, 09/25/2042 (a) Series 2013-6, 1.500%, 01/25/2043 (b) Series 2012-145, 2.000%, 01/25/2033 (b) Series 2011-33, 3.000%, 02/25/2038 Series 2011-49, 3.500%, 12/25/2028 Series 2010-149, 3.500%, 11/25/2040 Series 2010-79, 4.000%, 09/25/2024 Series 2011-17, 4.000%, 08/25/2025 Series 2010-19, 4.000%, 02/25/2039 Series 2010-15, 4.000%, 03/25/2039 Series 2003-80, 4.500%, 08/25/2018 Series 2003-74, 4.500%, 08/25/2018 (b) Series 2008-51, 4.500%, 11/25/2022 Series 2004-28, 4.500%, 01/25/2034 Series 2007-42, 5.500%, 01/25/2036 GNMA - 7.16% Pool 80965, 1.750%, 07/20/2034 (a) $ $ Pool 80825, 2.125%, 02/20/2034 (a) Pool 82212, 3.000%, 11/20/2038 (a) Pool 004362M, 5.000%, 02/20/2039 Pool 686743, 5.500%, 05/20/2038 Series 2010-112, 2.000%, 03/16/2035 Series 2010-50, 2.500%, 12/20/2038 Series 2010-113, 2.500%, 02/16/2040 Series 2011-52, 3.000%, 05/16/2039 Series 2011-75, 3.500%, 05/16/2041 Series 2009-74, 4.000%, 05/20/2039 Series 2009-104, 4.250%, 07/20/2036 Series 2008-6, 4.250%, 09/20/2037 Series 2010-14, 4.500%, 02/16/2040 Series 2010-61, 5.000%, 05/20/2021 Series 2003-97, 5.000%, 05/20/2033 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $114,456,304) U.S. TREASURY OBLIGATIONS - 11.99% U.S. Treasury Notes 1.500%, 8/31/2018 1.000%, 5/31/2018 1.375%, 7/31/2018 TotalU.S. TREASURY OBLIGATIONS (Cost $19,800,009) Contracts (100 shares Fair per contract) Value PURCHASED OPTIONS - 0.02% Call Options - 0.02% U.S. Treasury 10-Year Note, Future Contract Expiration: November 2013, Exercise Price $127.00 75 TOTAL PURCHASED OPTIONS (Cost $40,075) Principal Fair Amount/Shares Value SHORT-TERM INVESTMENTS - 13.86% Money Market Funds - 8.89% Fidelity Institutional Prime Money Market Portfolio, 0.07% (c) COMMERCIAL PAPER - 3.61% Credit Agricole North America, Inc., 10/07/2013 $ Societe Generale North America, Inc., 10/31/2013 Svenska Handelsbanken, Inc., 10/07/2013 CERTIFICATES OF DEPOSIT - 1.36% Bank of Baroda, 0.65%, 12/20/2013 Beal Bank USA, 0.40%, 12/18/2013 BMW Bank North America, 0.75%, 09/22/2014 Discover Bank, 1.65%, 08/29/2017 Doral Bank, 0.50%, 07/31/2014 Firstbank Puerto Rico, 0.80%, 11/03/2014 State Bank of India/NY, 0.75%, 01/26/2015 Safra National Bank, 0.40%, 12/30/2013 Bank Of China (NY), 0.60%, 03/26/2014 TOTAL SHORT-TERM INVESTMENTS (Cost $23,016,504) Total Investments (Cost $159,690,178) -97.18% $ Other Assets in Excess of Liabilities - 2.82% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of September 30, 2013. (b) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser and compared to independent third party sources.Such values are approved on a quarterly basis by the Board of Trustees.The total fair value of such securities at September 30, 2013 is $29,421,776, which represents 17.71% of total net assets. (c) The rate listed is the fund's 7-day yield as of September 30, 2013. (d) Interest only strip guaranteed by U.S. Government. The following information for the Fund is presented on an income tax basis as of September 30, 2013*: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Gain/(Loss) $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. THE CORE FUND SCHEDULE OF SHORT FUTURES CONTRACTS September 30, 2013 Number Unrealized of Contracts Depreciation 13 90 Day Eurodollar Futures Contract ) Expiring December 2014 (Underlying Face Amount at Fair Value $3,233,425) 13 90 Day Eurodollar Futures Contract ) Expiring December 2015 (Underlying Face Amount at Fair Value $3,210,837) 13 90 Day Eurodollar Futures Contract ) Expiring December 2016 (Underlying Face Amount at Fair Value $3,176,550) 13 90 Day Eurodollar Futures Contract ) Expiring June 2015 (Underlying Face Amount at Fair Value $3,225,138) 13 90 Day Eurodollar Futures Contract ) Expiring June 2016 (Underlying Face Amount at Fair Value $3,193,775) 13 90 Day Eurodollar Futures Contract ) Expiring June 2017 (Underlying Face Amount at Fair Value $3,161,437) 13 90 Day Eurodollar Futures Contract ) Expiring March 2015 (Underlying Face Amount at Fair Value $3,229,850) 13 90 Day Eurodollar Futures Contract ) Expiring March 2016 (Underlying Face Amount at Fair Value $3,202,388) 13 90 Day Eurodollar Futures Contract ) Expiring March 2017 (Underlying Face Amount at Fair Value $3,169,075) 13 90 Day Eurodollar Futures Contract ) Expiring September 2015 (Underlying Face Amount at Fair Value $3,218,800) 13 90 Day Eurodollar Futures Contract ) Expiring September 2016 (Underlying Face Amount at Fair Value $3,185,000) 13 90 Day Eurodollar Futures Contract ) Expiring September 2017 (Underlying Face Amount at Fair Value $3,154,450) U.S. Treasury 10-Year Note Futures Contract ) Expiring December 2013 (Underlying Face Amount at Fair Value $50,556,250) U.S. Treasury 5-Year Note Futures Contract ) Expiring December 2013 (Underlying Face Amount at Fair Value $12,830,969) TOTAL SHORT FUTURES CONTRACTS ) As of September 30, 2013, margin deposits of $690,094 have been pledged in connection with open short futures contracts, a portion of which represents the required initial margin deposit on open short positions. Summary of Fair Value Exposure at September 30, 2013 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than the quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. A description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis is as follows. U.S. Government Securities – U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using prices furnished by a pricing service.Agency issued debt securities are generally valued in a manner similar to U.S. government securities. U.S. government and agency securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. In cases were the Advisor has decided that the price provided by the pricing service does not accurately reflect fair value, the Adviser will value U.S. government and agency obligations based on a methodology which incorporates the security's yield based on its stated call date, estimated weighted average life of the security, and the yields of newly issued securities with similar terms and maturity dates relative to the security's call provisions.The significant unobservable inputs used in the fair value measurement of Agency issued debt are yield spreads of Agency issued debt to U.S. government securities (in the absence of trading volume in such Agency issued securities).The fair value measure applies a yield-to-maturity or yield-to-call to Agency issued debt at a spread to comparable maturing Treasuries.A significant increase (decrease) in the yield spread of Agency issued debt over Treasury issued debt would result in a decrease (increase) in the fair value measure. Securities priced using these methodologies have generally been categorized as Level 3. Asset Backed Securities - The fair value of asset backed securities is estimated on models that consider the estimated cash flows of each tranche of the entity, establishes a benchmark yield, and develops an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche.The Adviser also considers additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances in developing its estimate of fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Open-End Mutual Funds - Investments in open-end mutual funds, including money market funds, are generally valued at their net asset value per share provided by the service agent of the Fund and would be categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities – Short-term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value.To the extent the inputs are observable and timely, these securities would be classified in Level 2 of the fair value hierarchy. Demand Notes, Commercial Paper and Certificates of Deposit - Short-term demand notes and certificates of deposit maturing within 60 days or less are stated at amortized cost, which approximates fair value, or using prices furnished by a pricing service using market inputs if their maturity is greater than 60 days. To the extent the inputs are observable and timely, these securities would be classified in Level 2 of the fair value hierarchy. Derivative Instruments - Listed derivatives that are actively traded are valued based on quoted prices from the exchange and are categorized in Level 1 of the fair value hierarchy. The Fund’s securities are generally valued utilizing an independent pricing service.A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser in conformity with guidelines adopted by and subject to review of the Board. Regardless of the method employed to value a particular security, all valuations are subject to review by the Fund’s Board of Trustees or its designee.In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above.No single standard for determining fair value exists, since fair value depends upon the circumstances of each individual case.As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale.Methods which are in accord with this principle may, for example, be based on a (i) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (ii) yield to maturity with respect to debt issues, or a combination of these and other methods.To the extent that valuation of these securities is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in Level 3.Fair value pricing models are reviewed monthly.The outcomes of the pricing models are compared to significant observable market activity, if any exists, and to market valuations of any similar newly issued securities.Market resources are continually monitored to evaluate unobservable inputs such as general market commentary from financial institutions, commentary and reports from credit rating agencies and the financial reporting from issuers. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following table is a summary of the inputs used to value the Fund’s assets and liabilities measured at fair value as of September 30, 2013: Level 1 Level 2 Level 3 Total Foreign Government Agency Issues $ $
